17

18

19

20

21

22

23

24

 

 

Case 2:21-cv-00299-JLR Document 1 Filed 03/05/21 Page 1 of 7

Pro Se 7 2016
FILED (DROP BOX)
MAR 05 2021

\T SEATTLE
CLERK US. DISTRICT COURT

ATT
WESTERN DISTRICT OF WASH rgd

UNITED STATES DISTRICT COURT

WESTERN ee BLeCV 2 9 9 IVP

James A. Lawrence Jr. CASE NO.

 

 

COMPLAINT FOR EMPLOYMENT
DISCRIMINATION

 

Plaintiff(s), Jury Trial: 0 Yes No
v.

Star Protection Agency LLC

 

 

 

Defendant(s).

 

 

I. THE PARTIES TO THIS COMPLAINT
A. Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name James A. Lawrence Jr.

 

Street Address 450 Central Way Unit 3203

 

City and County Kirkland, KING

 

State and Zip Code WA 98033

 

Telephone Number (425) 652-8401

 

COMPLAINT FOR EMPLOYMENT DISCRIMINATION - |

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:21-cv-00299-JLR Document 1 Filed 03/05/21 Page 2 of 7

Pro Se 7 2016

B. Defendant(s)

Provide the information below for each defendant named in the complaint, whether the
defendant is an individual, a government agency, an organization, or a corporation. For an
individual defendant, include the person's job or title (if known). Attach additional pages if
needed.

Defendant No. 1

 

 

 

Name Star Protection Agency LLC
Job or Title (ifknown) Private Entity

Street Address 875 124th Ave NE, Suite 101
City and County Bellevue, KING

 

State and Zip Code WA 98005-2531

 

Telephone Number (425) 990-5400

 

Defendant No. 2

Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

Defendant No. 3

Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

COMPLAINT FOR EMPLOYMENT DISCRIMINATION - 2

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:21-cv-00299-JLR Document 1 Filed 03/05/21 Page 3 of 7

Pro Se 7 2016

Defendant No. 4

Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

C. Place of Employment

The address at which I sought employment or was employed by the defendant(s) is:

 

 

Name Star Protection Agency LLC
Street Address 875 124th Ave NE, Suite 101
City and County Bellevue, KING

 

State and Zip Code WA 98005-2531

 

Telephone Number 425) 990-5400

 

Il. BASIS FOR JURISDICTION

This action is brought for discrimination in employment pursuant to (check all that

apply).

 

 

 

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e
to 2000e-17 (race, color, gender, religion, national origin).

 

(Note: In order to bring suit in federal district court under Title VI, you
must first obtain a Notice of Right to Sue letter from the Equal
Employment Opportunity Commission.)

 

 

 

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C.
§§ 621 to 634.

 

(Note: In order to bring suit in federal district court under the Age
Discrimination in Employment Act, you must first file a charge with the
Equal Employment Opportunity Commission.)

COMPLAINT FOR EMPLOYMENT DISCRIMINATION - 3

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:21-cv-00299-JLR Document 1 Filed 03/05/21 Page 4 of 7

Pro Se 7 2016

 

 

| Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112
to 12117.

(Note: In order to bring suit in federal district court under the
Americans with Disabilities Act, you must first obtain a Notice of Right
to Sue letter from the Equal Employment Opportunity Commission. )

 

 

 

~| Other federal law (specify the federal law):

 

 

 

ADAAA of 2008, as codified, 42 U.S.C. §§ 12112 to 12117 (“Amended”)

 

 

 

 

| Relevant state law (specify, if known):
RCW 49.60 Washington Law Against Discrimination (WLAD)

 

 

 

 

 

Relevant city or county law (specify, if known):

 

 

I. STATEMENT OF CLAIM

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as
possible the facts showing that each plaintiff is entitled to the damages or other relief sought.
State how each defendant was involved and what each defendant did that caused the plaintiff
harm or violated the plaintiff's rights, including the dates and places of that involvement or
conduct. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

The Private Employer is in Violation for Failure to Accommodate,

 

Breach of Contract, Failure to engage in the Interactive Process,

Harassment on Basis of Disability

 

 

A. The discriminatory conduct of which I complain in this action includes (check all that
apply):
L] Failure to hire me.
Termination of my employment.
[] Failure to promote me.
Failure to accommodate my disability.
Unequal terms and conditions of my employment.
Retaliation.

COMPLAINT FOR EMPLOYMENT DISCRIMINATION - 4

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:21-cv-00299-JLR Document 1 Filed 03/05/21 Page 5 of 7

Pro Se 7 2016

CJ Other acts (specify):

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)

04/28/2019, 05/01/2019, 05/09/2019, 08/19/2019

 

C. I believe that defendant(s) (check one):

[-] is/are still committing these acts against me.
is/are not still committing these acts against me.

D. Defendant(s) discriminated against me based on my (check all that apply and explain):

race
color
gender/sex
religion

national origin

OOOOdOd

age (year of birth) (only when asserting
a claim of age
discrimination. )

disability or perceived disability (specify disability)

PTSD, Anxiety, Depression, Whiplash Injury, Cumulative Trauma Disorder

E. The facts of my case are as follows. Attach additional pages if needed.

|, James Lawrence was Harassed by (Jim Hatfield), Corporate

 

 

Manager of Star Protection Agency LLC, where | was harassed

and then Denied Reasonable Accommodation upon Request!

 

(Note: As additional support for the facts of your claim, you may attach to this complaint
a copy of your charge filed with the Equal Employment Opportunity Commission, or the charge
filed with the relevant state or city human rights division.)

COMPLAINT FOR EMPLOYMENT DISCRIMINATION - 5

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:21-cv-00299-JLR Document 1 Filed 03/05/21 Page 6 of 7

Pro Se 7 2016

IV. EXHAUSTION OF FEDERAL ADMINISTRATIVE REMEDIES
A. It is my best recollection that I filed a charge with the Equal Employment Opportunity
Commission or my Equal Employment Opportunity counselor regarding the defendant's

alleged discriminatory conduct on (date)

01/17/2020

 

 

 

B. The Equal Employment Opportunity Commission (check one):

[ has not issued a Notice of Right to Sue letter.

issued a Notice of Right to Sue letter, which I
received on (date)

02/19/2021

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

C. Only litigants alleging age discrimination must answer this question.
Since filing my charge of age discrimination with the Equal Employment Opportunity

Commission regarding the defendant's alleged discriminatory conduct (check one):

[-] 60 days or more have elapsed.
[] less than 60 days have elapsed.

V. RELIEF

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do
not make legal arguments. Include any basis for claiming that the wrongs alleged are
continuing at the present time. Include the amounts of any actual damages claimed for the acts
alleged and the basis for these amounts. Include any punitive or exemplary damages claimed,
the amounts, and the reasons you claim you are entitled to actual or punitive money damages.

Plaintiff Requests the Court Order the Judgment of
$300,000, (EEOC Limit Remedy for Employment
Discrimination), Whereas Employer is within Limits!

 

 

 

COMPLAINT FOR EMPLOYMENT DISCRIMINATION - 6

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:21-cv-00299-JLR Document 1 Filed 03/05/21 Page 7 of 7

Pro Se 7 2016

VI. CERTIFICATION AND CLOSING

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending, modifying, or
reversing existing law; (3) the factual contentions have evidentiary support or, if specifically so
identified, will likely have evidentiary support after a reasonable opportunity for further
investigation or discovery; and (4) the complaint otherwise complies with the requirements of
Rule 11.

I agree to provide the Clerk's Office with any changes to my address where case-related
papers may be served. I understand that my failure to keep a current address on file with the
Clerk's Office may result in the dismissal of my case.

03/05/2021

Signature of Plaintiff Faw Otley it
J
James A. Lawrence Jr.

Date of signing:

 

Printed Name of Plaintiff

 

Date of signing:

 

Signature of Plaintiff

 

Printed Name of Plaintiff

 

Date of signing:

 

Signature of Plaintiff

 

Printed Name of Plaintiff

 

COMPLAINT FOR EMPLOYMENT DISCRIMINATION - 7

 
